United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3532
                                ___________

Kevin Adams,                          *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
Dora B. Schriro; Lisa Jones;          * Appeal from the United States
Matt Sturm; Charles Baker;            * District Court for the Western
Dave Schulte; Deborah Stegeman;       * District of Missouri.
Dale Riley; Steve Long;               *
Michael Groose; David Dormire;        * [UNPUBLISHED]
Thom Fischer; Donald Cline;           *
Arthur Woods; Marvin Cundiff;         *
E. Wankum; Robert Williams;           *
Oscar Dunbar; Mark Loethen;           *
William Patterson; Denis Agniel;      *
Michael Nash; Fannie B. Gaw;          *
Jim Yonker; Dan Conway;               *
Robin Avery; Bob Holden;              *
Roger Wilson; Chris Bauman;           *
John Doe,                             *
                                      *
             Appellees.               *
                                 ___________

                       Submitted: April 24, 2003
                           Filed: April 29, 2003
                                ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________
PER CURIAM.

      Kevin Adams appeals the district court’s1 pre-service dismissal of his
complaint. Having carefully reviewed the record and Adams’s submissions on
appeal, we conclude dismissal of his federal claims was proper for the reasons
explained by the district court. Accordingly, we affirm the district court’s order, but
we modify the dismissal of any state law claims to be without prejudice. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-